DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 09/14/2022 Amendment and RCE.
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-2, 14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,298,534 to Miyamoto et al. (hereafter Miyamoto ‘534).
Regarding independent claim 1, Miyamoto ‘534 teaches an apparatus, comprising: 
a processor couplable to a memory device (FIG. 1: controller 3 coupled to NAND flash memory 10), wherein the processor is to: 
determine quality attributes and quality sub-characteristics associated with a plurality of sets of memory cells of the memory device (FIG. 1 and 11: bit error rate and erase count associated with physical/logical block in block manager 40, see 4:49-5:8 and 5:39-49. It is seen that the erase count is the sub-characteristics of bit error rate, the higher/smaller the erase count, the higher/lower the bit error rate); 
assign grades to one or more sets of the memory cells based, at least in part, on the determined quality attributes and the determined quality sub-characteristics (FIG. 11:  assigning [first] grade to block(s) having low bit error rate, and assigning [second] grade to block(s) having high bit error rate, see 11:57-12:3); and 
allocate a first one of the plurality of sets of memory cells for data to be retained for higher than a threshold period of time based, at least in part, on the assigned grade associated with a first one of the plurality of sets of memory cells being higher than a grade assigned to a second one of the plurality of sets of memory cells (wear-leveling unit 45 of FIG. 9 allocates first grade block(s) of low bit error rate, which retain data longer time compared to second grade block(s) of high bit error rate as shown in FIG. 11); and 
write data to the first one of the plurality of sets of memory cells prior to writing data to the second one of the plurality of sets of memory cells based, at least in part, on the assigned grade associated with the first one of the plurality of sets of memory cells being higher than the grade assigned to the second one of the plurality of sets of memory cells (i.e. first grade block(s) of low bit error rate is used as a write target with high priority than that of second grade block(s) of high bit error rate, see 11:57-12:3).
Regarding dependent claim 2, Miyamoto ‘534 teaches wherein the processor is further to allocate the second one of the plurality of sets of memory cells for data to be retained for less than the threshold period of time based, at least in part, on the assigned grade associated with the second one of the plurality of sets of memory cells being lower than the assigned grade of the first one of the plurality of sets of memory cells (wear-leveling unit 45 of FIG. 9 allocates second grade block(s) of high bit error rate, which retain data shorter time compared to first grade block(s) of low bit error rate, see 11:57-12:3).
Regarding dependent claim 3, Miyamoto ‘534 teaches wherein the grades are assigned from a quantity of grades comprising at least three grades (FIG. 11: grades corresponding to high, medium and low bit error rates in step S410).
Regarding dependent claim 4, Miyamoto ‘534 teaches wherein the quality attributes comprise at a typical page programming time or a typical page read time, or both (see 4:49-5:3).
Regarding dependent claim 5, Miyamoto ‘534 teaches wherein the processor is to allocate the first set of memory cells among the plurality of sets of memory cells that has a higher assigned grade than the second set of memory cells among the plurality of sets of memory cells such that the first set of memory cells is used by the memory device prior to the second set of memory cells being used by the memory device (i.e. first grade block(s) of low bit error rate is used as a write target with high priority than that of second grade block(s) of high bit error rate, see 11:57-12:3).
Regarding dependent claim 6, Miyamoto ‘534 teaches wherein the processor is to: allocate the first set of memory cells for a first type of data based on the determination based on a determination that the quality attributes and the determined quality sub-characteristics of the first set of memory cells are higher than the quality attributes and the quality sub- characteristics of the second set of memory cells; and allocate the second set of memory cells for a second type of data based on the determination (i.e. the wear-leveling unit 45 of FG 9 selects first grade block(s) of low bit error rate as write target with high priority than that of second grade block(s) of high bit error rate, see 11:57-12:3).
Regarding independent claim 8, Miyamoto ‘534 teaches method, comprising: 
determining quality attributes and quality sub-characteristics associated with a first set of memory cells (FIGS. 1 and 11: logical block having high bit error rate for leveling and corresponding erase count for suboptimal leveling, see 4:49-5:8, 5:39-49 and 12:64-13:5); 
determining quality attributes associated with a second set of memory cells (FIGS. 1 and 11: logical block having low bit error rate for leveling and corresponding erase count for suboptimal leveling, see 4:49-5:8, 5:39-49 and 12:64-13:5); 
assigning a first grade, a second grade, or a third grade to the first set of the memory cells based, at least in part, on the determined quality attributes and the quality sub-characteristics of the first set of memory cells (FIG. 11: assigning [first] grade to block(s) having low bit error rate); 
assigning a different one of the first grade, the second grade, or the third grade to the second set of the memory cells based, at least in part, on the determined quality attributes and the quality sub-characteristics of the second set of memory cells (FIG. 11: assigning [second] grade to block(s) having high bit error rate); 
allocating the first set of memory cells for data to be retained for greater than a threshold period of time based, at least in part on the grade assigned to the first set of memory cells being higher than the grade assigned to the second set of memory cells (wear-leveling unit 45 of FIG. 9 allocates first grade block(s) of low bit error rate, which retain data longer time compared to second grade block(s) of high bit error rate as shown in FIG. 11); and 
allocating the second set of memory cells for data to be retained for less than the threshold period of time based, at least in part, on the different grade assigned to the second set of memory cells being lower than the grade assigned to the first set of memory cells (wear-leveling unit 45 of FIG. 9 allocates second grade block(s) of high bit error rate, which retain data shorter time compared to first grade block(s) of low bit error rate as shown in FIG. 11); and 
writing data to the first set of memory cells prior to writing data to the second set of memory cells based, at least in part, on the assigned grade associated with the first set of memory cells being higher than the grade assigned to the second set of memory cells (i.e. first grade block(s) of low bit error rate is used as a write target with high priority than that of second grade block(s) of high bit error rate, see 11:57-12:3).
Regarding dependent claim 9, Miyamoto ‘534 teaches wherein the quality attributes in this case, bit error rate).
Regarding dependent claim 10, Miyamoto ‘534 teaches allocating the set of memory cells such that the first set of the memory cells is used prior to the second set of memory cells being used by the memory device (i.e. first grade block(s) of low bit error rate is used as a write target with high priority than that of second grade block(s) of high bit error rate, see 11:57-12:3).
Regarding dependent claim 11, Miyamoto ‘534 teaches determining that the first grade is indicative of the quality attributes and the quality sub- characteristics of the first set of memory cells being higher than the quality attributes and the quality sub-characteristics of the second set of memory cells; allocating the first set of memory cells for a first type of data based on the determination; and allocating the second set of memory cells for a second type of data based on the determination (i.e. the wear-leveling unit 45 of FG 9 selects first grade block(s) of low bit error rate as write target with high priority than that of second grade block(s) of high bit error rate, see 11:57-12:3).
Regarding dependent claim 12, Miyamoto ‘534 teaches assigning the first grade to the first set of the memory cells (FIG. 11: logical block having high bit error rate as logical block of first grade); assigning the second grade or the third grade to the second set of the memory cells  (FIG. 11: logical block having low bit error rate as logical block of third grade); determining that the first grade is indicative of the quality attributes and the quality sub-characteristics of the first set of memory cells being higher than the quality attributes and the quality sub-characteristics of the second set of memory cells (in term of bit error rate and corresponding erase count for suboptimal leveling); and allocating the second set of memory cells to a particular tier of the memory device based on the determination (FIG. 11: for the tier of low rewriting frequency).
Regarding independent claim 14, Miyamoto ‘534 teaches a system, comprising: 
a memory device (FIG. 1: NAND flash memory 10); and 
a processor coupled to the memory device  (FIG. 1: controller 3 coupled to NAND flash memory 10), wherein the processor is to:
determine quality attributes and quality sub-characteristics associated with a first set of memory cells (FIGS. 1 and 11: logical block having high bit error rate for leveling and corresponding erase count for suboptimal leveling, see 4:49-5:8, 5:39-49 and 12:64-13:5);
determine quality attributes and quality sub-characteristics associated with a second set of memory cells (FIGS. 1 and 11: logical block having low bit error rate for leveling and corresponding erase count for suboptimal leveling, see 4:49-5:8, 5:39-49 and 12:64-13:5); 
assign a first grade to the first set of memory cells based, at least in part, on the on the determined quality attributes and the quality sub-characteristics of the first set of memory cells (FIG. 11: assigning [first] grade to block(s) having low bit error rate); 
assign a second grade to the second set of memory cells based, at least in part, on the determined quality attributes and the quality sub-characteristics of the second set of memory cells (FIG. 11: assigning [second] grade to block(s) having high bit error rate); and 
allocate the first set of memory cells for data to be retained for greater than a threshold period of time based, at least in part on the first grade being higher than the second grade (wear-leveling unit 45 of FIG. 9 allocates first grade block(s) of low bit error rate, which retain data longer time compared to second grade block(s) of high bit error rate as shown in FIG. 11); and
write data to the first set of memory cells prior to writing data to the second set of memory cells based, at least in part, on the assigned grade associated with the first set of memory cells being higher than the grade assigned to the second set of memory cells (i.e. first grade block(s) of low bit error rate is used as a write target with high priority than that of second grade block(s) of high bit error rate, see 11:57-12:3).
Regarding dependent claim 16, Miyamoto ‘534 teaches wherein the processor is to allocate the first set of memory cells or the second set of memory cells such that one of the first set of memory cells or the second set of memory cells are accessed prior to the other of the first set of memory cells or the second set of memory cells (the wear-leveling unit 45 of FG 9 selects first grade block(s) of low bit error rate as write target with high priority than that of second grade block(s) of high bit error rate, see 11:57-12:3).
Regarding dependent claim 17, Miyamoto ‘534 teaches wherein the processor is to assign the first grade and the second grade from a continuous spectrum of grades (FIG. 11: continuous spectrum of low-medium-high bit error rates).
Regarding dependent claim 18, Miyamoto ‘534 teaches wherein the processor is to allocate the second set of memory cells for data to be retained for less than the threshold period of time based, at least in part, on the second grade being lower than the first grade (FIG. 11: allocating logical block having low bit error rate for high rewriting frequency; high rewriting frequency means data to be retained for short time).
Regarding dependent claim 19, see rejection applied to claim 9 above. 
Regarding dependent claim 20, Miyamoto ‘534 implicitly teaches wherein the processor is to: test the memory cells to determine whether the grade assigned to the second set of memory cells falls below a predetermined grade threshold; and cause the second set of memory cells to be retired from their current assigned usage or reevaluated for a different application based on the determination (FIG. 10: i.e. calculating a bit error rate of a physical block in free blocks for allocating/reallocation, see 4:46-5:3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto ‘534 in view of PGPub 2016/0041760 to Kuang et al. (hereafter Kuang).
Miyamoto ‘534 teaches, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claim(s).
Regarding dependent claim 7, Kuang teaches a plurality of flash memory blocks comprising multi-level memory cells (FIG. 11: blocks 1120). Kuang further teaches a processor (FIG. 11: flash memory controller 1150) is to: allocate the first set of memory cells as quad level memory cells (FIG. 6: memory blocks in fully enabled MLC mode when MLC threshold is reached, see paragraphs [0063] and [0085]); and allocate the second set of memory cells as single-level memory cells (FIG. 6: memory blocks in semi-retired SLC mode when SLC threshold is reached, see paragraph [0063]).
Since Miyamoto ‘534 and Kuang are both from the same field of endeavor, the purpose disclosed by Kuang would have been recognized in the pertinent art of Miyamoto ‘534.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make use of high error rate MLC memory blocks by converting them to SLC as suggested in Kuang to the memory device of Miyamoto ‘534 in order to maintain the reliability for data storage.  
Regarding dependent claim 15, see rejection applied to claim 7 above.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto ‘534 in view of US 9,201,786 to Miyamoto et al. (hereafter Miyamoto ‘786). 
Regarding dependent claim 13, Miyamoto ‘534 teaches, as applied in prior rejection of claim 8, all claimed subject matter.  Miyamoto ‘534 further teaches assigning the first grade to the first set of the memory cells (FIG. 11: assigning [first] grade to block(s) having low bit error rate); assigning the second grade or the third grade to the second set of the memory cells (FIG. 11: assigning [second] grade to block(s) having high bit error rate); determining that the first grade is indicative of the quality attributes and the quality sub-characteristics of the first plurality of sets of memory cells being higher than the quality attributes and the quality sub-characteristics of the second plurality of sets of memory cells (in term of bit error rate).  Miyamoto ‘534 does not teach the remaining limitations of claim 13.
Miyamoto ‘786 implicitly teaches allocating particular sets of the memory cells having the first grade assigned thereto or particular sets of the memory cells having the second grade or the third grade assigned thereto, or both, such that the memory device alternates between using the particular sets of the memory cells having the first grade assigned thereto and the particular sets of the memory cells having the second grade or the third grade assigned thereto (because the retention time order A>B>C may change since the access pattern changes, which results alternate usage of the sets, see 11:5-14).
Since Miyamoto ‘534 and Miyamoto ‘786 are both from the same field of endeavor, the purpose disclosed by Miyamoto ‘786 would have been recognized in the pertinent art of Miyamoto ‘534.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that alternate usage of the particular sets is natural course of dynamic wear leveling process.

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
Applicant argues that  it appears that Miyamoto '534 merely writes data to different logical blocks based on the bit error rate and the number of times of rewriting, as opposed to "write data to the first one of the plurality of sets of memory cells prior to writing data to the second one of the plurality of sets of memory cells based, at least in part, on the assigned grade associated with the first one of the plurality of sets of memory cells being higher than the grade assigned to the second one of the plurality of sets of memory cells," as recited by Applicant's claims. That is, at least because in Miyamoto '534 the data is not written according to any temporal nature, and is instead written randomly with respect to time, Miyamoto '534 does not disclose each and every limitation of, at minimum, claims 1, 8, and 14.  Examiner respectfully disagrees with this statement.
Miyamoto ‘534 describes, in col. 11 ln. 57 to col. 12 ln. 3:
“When the wear-leveling unit 45 selects a free block of an allocation target, the wear-leveling unit 45 determines a logical block to be selected as the allocation target in the free block list 40b based on the bit error rates of the respective logical blocks stored in the bit-error-rate management table 44 such that a logical block with a low bit error rate is used as a write target with high priority than that of a logical block with a high bit error rate. The identifier of the selected logical block is notified to the block manager 40 that performs allocation to the active block list 40a. In the simplest method, it is only necessary to sort the free block list 40b such that a logical block with a lower bit error rate is output prior to the other logical blocks, and allocate the free block to the active block in the order of the output from the free block list 40b.”

Miyamoto ‘534 clearly teaches the recited limitations.
Claims 1-20 maintain rejected with the reason set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 15, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824